DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 09/06/2022. Claims 1-20 are currently pending.

Response to Arguments/Amendments
	Applicant’s arguments/amendments filed on 09/06/2022, with respect to the previous 35 U.S.C. 101 rejection has been fully considered. Applicant has amended claim 1 thereby rendering previous rejection moot.
Applicant’s arguments/amendments filed on 09/06/2022, with respect to the previous 35 U.S.C. 103 rejection of claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rinehart et al., US 20180225976 A1, in view of Hale et al., US 20160093222 A1, hereinafter referred to as Rinehart and Hale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al., US 20180225976 A1, in view of Hale et al., US 20160093222 A1, hereinafter referred to as Rinehart and Hale, respectively.
Regarding claim 1, Rinehart discloses a method for creating and using a contextual Artificial Intelligence (AI) model to analyze past landing performance for one or more aircraft, by a central computer system comprising at least one processor and a system memory element, the method comprising: 
creating the contextual Al model based on an aggregate set of landing performance data comprising historical landing data parameters for a plurality of completed aircraft landings, by the at least one processor (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with aircrafts that are in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. ARCA system may thus perform a risk analysis after the aircraft has landed, and generate outputs that include one or more reports summarizing sets of risk analyses for a plurality of flights and/or adding additional data to ARCA-generated data store of generated data available to be used to modify the Bayesian network model – See at least ¶37. Examiner interprets the Bayesian Network Model as the contextual AI model claimed); and 
receiving a user input selecting one of the plurality of completed aircraft landings corresponding to a subset of the aggregate set of landing performance data, via a user interface in communication with the at least one processor (ARCA system may communicate outputs to a dispatcher tool, which may help dispatchers select approaches in flight planning, provide relevant risk avoidance information to the flight crew, and monitor the risk avoidance of approach clearances as they are delivered – See at least ¶26. ARCA system may provide some outputs in the form of information on risk factors for delivery to user interfaces of decision makers. ARCA system may provide other outputs in the form of alarms if ARCA system determines that operational data clearly indicate a justification for an alarm, such as a clear set of risks that may require an urgent action or change of course or change of procedure to avoid – See at least ¶57. Examiner interprets flight planning as a set of aggregate landing performance)
using the contextual Al model to perform an evaluation of the selected one of the plurality of completed landings, by the at least one processor (Generated data store of generated data available to be used to modify the Bayesian network model – See at least ¶37. ARCA system may thus combine decision factors to produce a real-time, context-specific risk assessment for an aircraft landing. The recentness of the data accessed and used by ARCA system may depend on the type of data – See at least ¶38. Examiner interprets risk assessment as an evaluation of the selected landings).

Rinehart fails to explicitly disclose identifying, by the at least one processor, one or more probable causes for an aircraft performance event occurring during the selected one of the plurality of completed aircraft landings, based on the evaluation and presenting graphical elements representing the aircraft performance event, the one or more probable causes, and the one of the plurality of completed aircraft landings, via a display device in communication with the at least one processor.
However, Hale teaches:
identifying, by the at least one processor, one or more probable causes for an aircraft performance event occurring during the selected one of the plurality of completed aircraft landings, based on the evaluation (Any particular source of flight information may represent a particular view of the overall flight and aircraft state of a particular aircraft. As an example, an aircraft downlink message and a flight message from an Air Navigation Service Provider (ANSP) may provide a view of a flight or a set of flight information describing the flight route, plan, intent – See at least ¶49. Examiner interprets the flight intent as landing aircraft) and 
presenting graphical elements representing the aircraft performance event, the one or more probable causes, and the one of the plurality of completed aircraft landings, via a display device in communication with the at least one processor (The selected efficient procedure is displayed on the device in operation. Various flight information are accessed as needed and as the flight information becomes available and updated. For example, data service includes aircraft state data, flight plan data. The data service is used to determine and active procedures and runways are displayed on the user device in operation. Automated procedure selection function also has access to a navigation database. Air Navigation Service Provider (ANSP) may provide a view of a flight or a set of flight information describing the flight route, plan, intent, or trajectory of a flight – See at least ¶102).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Hale teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of identifying, by the at least one processor, one or more probable causes for an aircraft performance event occurring during the selected one of the plurality of completed aircraft landings, based on the evaluation and presenting graphical elements representing the aircraft performance event, the one or more probable causes, and the one of the plurality of completed aircraft landings, via a display device in communication with the at least one processor, as taught by Hale, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 2, Rinehart discloses:
obtaining a machine learning framework, wherein the machine learning framework comprises at least one of an artificial neural network (ANN) or machine learning algorithms (ARCA system may also apply machine learning to causal Bayesian networks to refine or modify the Bayesian networks and perform Bayesian updating based on additional data as it is received by ARCA system - See at least ¶43); and 
training the machine learning framework using the aggregate set of landing performance data, to generate the contextual Al model (ARCA system may feed occurrences (and non-occurrences) of a precursor directly back into Bayesian network model to train Bayesian network model – See at least ¶52).

Regarding claim 5, Rinehart discloses:
establishing communication connections to one or more remote servers, via a communication device in communication with to the at least one processor of the central computer system; obtaining historical weather data applicable to a set of flight data via the communication connections, wherein the historical weather data includes historical wind speeds, historical cloud cover conditions, historical visibility conditions, historical precipitation conditions, and historical temperature conditions associated with the set of flight data, wherein the historical weather data is stored by the one or more remote servers, and wherein the weather data comprises at least the historical weather data; and incorporating the historical weather data into the set of aggregate contextual data, wherein the contextual Al model is created using the set of aggregate contextual data including the historical weather data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4.  For example, ARCA system may determine that there are adverse weather conditions (e.g., gusty winds), that the runway specified in the clearance has poor conditions (e.g., accumulated precipitation), and that the aircraft crew has little experience, and that those factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert – See at least ¶32).

Regarding claim 6, Rinehart discloses establishing communication connections to one or more remote servers, via a communication device in communication with to the at least one processor of the central computer system; obtaining airport and air traffic control (ATC) data applicable to a set of flight data via the communication connections, wherein the airport and ATC data includes at least Automatic Terminal Information Service (ATIS) data, airport specifications data, runway length data, airport arrival rate data, airport arrival taxi time data, and airport departure taxi time data, and wherein the airport and ATC data is stored by the one or more remote servers; and incorporating the airport and ATC data into the set of aggregate contextual data, wherein the contextual Al model is created using the set of aggregate contextual data including the airport and ATC data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23).

Regarding claim 7, Rinehart discloses establishing communication connections to one or more remote servers, via a communication device in communication with to the at least one processor of the central computer system; obtaining the aircraft and flight-specific data applicable to the set of flight data via the communication connections, wherein the aircraft and flight-specific data includes at least flight state data from aircraft onboard recorders, flight plan data, aircraft condition data, condition-based maintenance (CBM) data, aircraft specification data, and Notices to Airmen (NOTAMs) data, and wherein the aircraft and flight-specific data is stored by the one or more remote servers; and  48Attorney Docket No.: 00194-0203-01000 incorporating the aircraft and flight-specific data into the set of aggregate contextual data, wherein the contextual Al model is created using the set of aggregate contextual data including the aircraft and flight-specific data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23).

Regarding claim 8, Rinehart discloses establishing communication connections to one or more remote servers, via a communication device in communication with to the at least one processor of the central computer system; obtaining a first set of pilot-specific data applicable to the set of flight data via the communication connections, wherein the human factor data comprises at least pilot certification data, pilot training hours data, and pilot duty cycle data, and wherein the human factor data is stored by the one or more remote servers; deriving a second set of pilot-specific data using the first set of pilot-specific data, wherein the second set of pilot-specific data includes a derived skill index and a derived fatigue metric for pilots associated with the set of flight data; incorporating the human factor data into the set of aggregate contextual data, wherein the human factor data comprises the first set of pilot-specific data and the second set of pilot-specific data, and wherein the contextual Al model is created using the set of aggregate contextual data including the human factor data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23).

Regarding claim 9, Rinehart discloses a central computer system for creating and using a contextual Artificial Intelligence (AI) model to analyze past landing performance for one or more aircraft, the central computer system comprising: a system memory element;  49Attorney Docket No.: 00194-0203-01000 
a communication device configured to establish communication connections to one or more remote servers via a data communication network (A computing device includes one or more processors and a computer-readable storage device communicatively coupled to the one or more processors – See at least ¶5); 
a display device configured to present graphical elements and text (Display device – See at least ¶70); and 
at least one processor communicatively coupled to the system memory element, the communication device, and the display device, the at least one processor configured to (A computing device includes one or more processors and a computer-readable storage device communicatively coupled to the one or more processors – See at least ¶5): 
create the contextual Al model based on an aggregate set of landing performance data comprising historical landing data parameters for a plurality of completed aircraft landings, by the at least one processor (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with aircrafts that are in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. ARCA system may thus perform a risk analysis after the aircraft has landed, and generate outputs that include one or more reports summarizing sets of risk analyses for a plurality of flights and/or adding additional data to ARCA-generated data store of generated data available to be used to modify the Bayesian network model – See at least ¶37. Examiner interprets the Bayesian Network Model as the contextual AI model claimed); and 
receive a user input selecting one of the plurality of completed aircraft landings corresponding to a subset of the aggregate set of landing performance data, via a user interface in communication with the at least one processor (ARCA system may communicate outputs to a dispatcher tool, which may help dispatchers select approaches in flight planning, provide relevant risk avoidance information to the flight crew, and monitor the risk avoidance of approach clearances as they are delivered – See at least ¶26. ARCA system may provide some outputs in the form of information on risk factors for delivery to user interfaces of decision makers. ARCA system may provide other outputs in the form of alarms if ARCA system determines that operational data clearly indicate a justification for an alarm, such as a clear set of risks that may require an urgent action or change of course or change of procedure to avoid – See at least ¶57. Examiner interprets flight planning as a set of aggregate landing performance)
use the contextual Al model to perform an evaluation of the selected one of the plurality of completed landings, by the at least one processor (Generated data store of generated data available to be used to modify the Bayesian network model – See at least ¶37. ARCA system may thus combine decision factors to produce a real-time, context-specific risk assessment for an aircraft landing. The recentness of the data accessed and used by ARCA system may depend on the type of data – See at least ¶38. Examiner interprets risk assessment as an evaluation of the selected landings).

Rinehart fails to explicitly disclose identify, by the at least one processor, one or more probable causes for an aircraft performance event occurring during the selected one of the plurality of completed aircraft landings, based on the evaluation and present graphical elements representing the aircraft performance event, the one or more probable causes, and the one of the plurality of completed aircraft landings, via a display device in communication with the at least one processor.
However, Hale teaches:
identify, by the at least one processor, one or more probable causes for an aircraft performance event occurring during the selected one of the plurality of completed aircraft landings, based on the evaluation (Any particular source of flight information may represent a particular view of the overall flight and aircraft state of a particular aircraft. As an example, an aircraft downlink message and a flight message from an Air Navigation Service Provider (ANSP) may provide a view of a flight or a set of flight information describing the flight route, plan, intent – See at least ¶49. Examiner interprets the flight intent as landing aircraft) and 
present graphical elements representing the aircraft performance event, the one or more probable causes, and the one of the plurality of completed aircraft landings, via a display device in communication with the at least one processor (The selected efficient procedure is displayed on the device in operation. Various flight information are accessed as needed and as the flight information becomes available and updated. For example, data service includes aircraft state data, flight plan data. The data service is used to determine and active procedures and runways are displayed on the user device in operation. Automated procedure selection function also has access to a navigation database. Air Navigation Service Provider (ANSP) may provide a view of a flight or a set of flight information describing the flight route, plan, intent, or trajectory of a flight – See at least ¶102).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Hale teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of identifying, by the at least one processor, one or more probable causes for an aircraft performance event occurring during the selected one of the plurality of completed aircraft landings, based on the evaluation and presenting graphical elements representing the aircraft performance event, the one or more probable causes, and the one of the plurality of completed aircraft landings, via a display device in communication with the at least one processor, as taught by Hale, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 10, Rinehart discloses:
incorporating a machine learning framework into the contextual Al model, wherein the machine learning framework comprises at least one of an artificial neural 50Attorney Docket No.: 00194-0203-01000 network (ANN) or machine learning algorithms, to create the contextual Al model (ARCA system may also apply machine learning to causal Bayesian networks to refine or modify the Bayesian networks and perform Bayesian updating based on additional data as it is received by ARCA system - See at least ¶43); and 
training the contextual Al model using the set of aggregate contextual data and the machine learning framework, to generate a trained contextual Al model (ARCA system may feed occurrences (and non-occurrences) of a precursor directly back into Bayesian network model to train Bayesian network model – See at least ¶52).

Regarding claim 13, Rinehart discloses format the set of results for presentation via one or more secondary computing devices external to the central computer system, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions, and wherein the one or more secondary computing devices comprises at least one of an aircraft onboard avionics device and a personal computing device configured to store, maintain, and execute an Electronic Flight Bag (EFB) application; and transmit the set of results to the one or more secondary computing devices, via the communication device (Some stored data may also be fairly recent and may have been stored fairly recently, e.g., within the previous day or the previous several hours relative to when ARCA system is processing inputs to determine risk factors for a given flight of a given aircraft, or relative to when the given aircraft has a flight plan, is in a controlled airspace, or has been issued a clearance by air traffic control – See at least ¶24).

Regarding claim 15, Rinehart discloses:
establishing communication connections to one or more remote servers, via a communication device communicatively coupled to the at least one processor of the central computer system; obtaining historical weather data applicable to the set of flight data via the communication connections, wherein the historical weather data includes historical wind speeds, historical cloud cover conditions, historical visibility conditions, historical precipitation conditions, and historical temperature conditions associated with the set of flight data, wherein the historical weather data is stored by the one or more remote servers, and wherein the weather data comprises at least the historical weather data; and incorporating the historical weather data into the set of aggregate contextual data, wherein the contextual Al model is created using the set of aggregate contextual data including the historical weather data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4.  For example, ARCA system may determine that there are adverse weather conditions (e.g., gusty winds), that the runway specified in the clearance has poor conditions (e.g., accumulated precipitation), and that the aircraft crew has little experience, and that those factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert – See at least ¶32).

Regarding claim 16, Rinehart discloses obtaining a first set of pilot-specific data applicable to the set of flight data via the communication connections, wherein the first set of pilot-specific data comprises at least pilot certification data, pilot training hours data, and pilot duty cycle data, and wherein the first set of pilot-specific data is stored by the one or more remote servers; deriving a second set of pilot-specific data using the first set of pilot-specific data, wherein the second set of pilot-specific data includes a derived skill index and a derived fatigue metric for pilots associated with the set of flight data;  54Attorney Docket No.: 00194-0203-01000incorporating the first set of pilot-specific data and the second set of pilot- specific data into the set of aggregate contextual data, wherein the human factor data comprises the first set of pilot-specific data and the second set of pilot-specific data, and wherein the contextual Al model is created using the set of aggregate contextual data including the human factor data (ARCA system may evaluate incoming weather data from a variety of sources that may be anywhere up to, e.g., several seconds, several minutes, or an hour or more old, which may be considered part of the real-time data that ARCA system has received. The stored data may include one or more databases of relevant information such as past operations, crew credentials – See at least ¶23).

Regarding claim 17, Rinehart discloses:
creating the contextual Al model based on an aggregate set of landing performance data comprising historical landing data parameters for a plurality of completed aircraft landings, by the at least one processor (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with aircrafts that are in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. ARCA system may thus perform a risk analysis after the aircraft has landed, and generate outputs that include one or more reports summarizing sets of risk analyses for a plurality of flights and/or adding additional data to ARCA-generated data store of generated data available to be used to modify the Bayesian network model – See at least ¶37. Examiner interprets the Bayesian Network Model as the contextual AI model claimed); and 
receiving a user input selecting one of the plurality of completed aircraft landings corresponding to a subset of the aggregate set of landing performance data, via a user interface in communication with the at least one processor (ARCA system may communicate outputs to a dispatcher tool, which may help dispatchers select approaches in flight planning, provide relevant risk avoidance information to the flight crew, and monitor the risk avoidance of approach clearances as they are delivered – See at least ¶26. ARCA system may provide some outputs in the form of information on risk factors for delivery to user interfaces of decision makers. ARCA system may provide other outputs in the form of alarms if ARCA system determines that operational data clearly indicate a justification for an alarm, such as a clear set of risks that may require an urgent action or change of course or change of procedure to avoid – See at least ¶57. Examiner interprets flight planning as a set of aggregate landing performance)
using the contextual Al model to perform an evaluation of the selected one of the plurality of completed landings, by the at least one processor (Generated data store of generated data available to be used to modify the Bayesian network model – See at least ¶37. ARCA system may thus combine decision factors to produce a real-time, context-specific risk assessment for an aircraft landing. The recentness of the data accessed and used by ARCA system may depend on the type of data – See at least ¶38. Examiner interprets risk assessment as an evaluation of the selected landings).

Rinehart fails to explicitly disclose identifying, by the at least one processor, one or more probable causes for an aircraft performance event occurring during the selected one of the plurality of completed aircraft landings, based on the evaluation and presenting graphical elements representing the aircraft performance event, the one or more probable causes, and the one of the plurality of completed aircraft landings, via a display device in communication with the at least one processor.
However, Hale teaches:
identifying, by the at least one processor, one or more probable causes for an aircraft performance event occurring during the selected one of the plurality of completed aircraft landings, based on the evaluation (Any particular source of flight information may represent a particular view of the overall flight and aircraft state of a particular aircraft. As an example, an aircraft downlink message and a flight message from an Air Navigation Service Provider (ANSP) may provide a view of a flight or a set of flight information describing the flight route, plan, intent – See at least ¶49. Examiner interprets the flight intent as landing aircraft) and 
presenting graphical elements representing the aircraft performance event, the one or more probable causes, and the one of the plurality of completed aircraft landings, via a display device in communication with the at least one processor (The selected efficient procedure is displayed on the device in operation. Various flight information are accessed as needed and as the flight information becomes available and updated. For example, data service includes aircraft state data, flight plan data. The data service is used to determine and active procedures and runways are displayed on the user device in operation. Automated procedure selection function also has access to a navigation database. Air Navigation Service Provider (ANSP) may provide a view of a flight or a set of flight information describing the flight route, plan, intent, or trajectory of a flight – See at least ¶102).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Hale teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of identifying, by the at least one processor, one or more probable causes for an aircraft performance event occurring during the selected one of the plurality of completed aircraft landings, based on the evaluation and presenting graphical elements representing the aircraft performance event, the one or more probable causes, and the one of the plurality of completed aircraft landings, via a display device in communication with the at least one processor, as taught by Hale, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 19, Rinehart discloses establishing communication connections to one or more remote servers, via a communication device communicatively coupled to the at least one processor of the central computer system; obtaining the airport and air traffic control (ATC) data applicable to the set of flight data via the communication connections, wherein the airport and ATC data includes at least Automatic Terminal Information Service (ATIS) data, airport specifications data, runway length data, airport arrival rate data, airport arrival taxi time data, and airport departure taxi time data, and wherein the airport and ATC data is stored by the one or more remote servers; and incorporating the airport and ATC data into the set of aggregate contextual data, wherein the contextual Al model is created using the set of aggregate contextual data including the airport and ATC data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23).

Regarding claim 20, Rinehart discloses obtaining a first set of pilot-specific data applicable to the set of flight data via the communication connections, wherein the first set of pilot-specific data comprises at least pilot certification data, pilot training hours data, and pilot duty cycle data, and wherein the first set of pilot-specific data is stored by the one or more remote servers; deriving a second set of pilot-specific data using the first set of pilot-specific data, wherein the second set of pilot-specific data includes a derived skill index and a derived fatigue metric for pilots associated with the set of flight data;  54Attorney Docket No.: 00194-0203-01000incorporating the first set of pilot-specific data and the second set of pilot- specific data into the set of aggregate contextual data, wherein the human factor data comprises the first set of pilot-specific data and the second set of pilot-specific data, and wherein the contextual Al model is created using the set of aggregate contextual data including the human factor data (ARCA system may evaluate incoming weather data from a variety of sources that may be anywhere up to, e.g., several seconds, several minutes, or an hour or more old, which may be considered part of the real-time data that ARCA system has received. The stored data may include one or more databases of relevant information such as past operations, crew credentials – See at least ¶23).

Claims 3-4, 11-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al., US 20180225976 A1, in view of Hale et al., US 20160093222 A1, as applied to claims 1, 9 and 17 above, and further in view of Sherry et al., US 20170301247 A1, hereinafter referred to as Rinehart, Hale and Sherry, respectively.
Regarding claim 3, Rinehart discloses:
obtaining a new set of contextual data comprising at least one of a flight data export file upload and a set of real-time flight data obtained during flight, by the at least one processor (ARCA system may also apply machine learning to causal Bayesian networks to refine or modify the Bayesian networks and perform Bayesian updating based on additional data as it is received by ARCA system - See at least ¶43. ARCA system, implemented by a computing device comprising one or more processors, receives, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶60); and 
incorporating the new set of contextual data into the aggregate set of landing performance data, to generate an updated set of aggregate contextual data (ARCA system may feed occurrences (and non-occurrences) of a precursor directly back into Bayesian network model to train Bayesian network model – See at least ¶52).

The combination of Rinehart and Hale fails to explicitly disclose updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform a statistical analysis.
However, Sherry teaches updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform a statistical analysis (Models for predicting unstable approach events at locations prior to the stabilization altitude. The first step is to process and integrate historical flight tracks, weather conditions, navigation procedures, and aircraft parameters. From these processed and integrated data, aircraft state variables are calculated. Stabilized approach criteria are applied to identify unstable approaches from this integrated data set – See at least ¶71. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Hale teaches processing aircraft flight information and flight plan information. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rinehart and Hale and include the feature of updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis, as taught by Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).



Regarding claim 4, Rinehart discloses:
receiving user input identifying one or more airports and runways for performing a statistical analysis (ARCA system may provide outputs such as alarm outputs only to users who may review its determinations before either forwarding or approving the outputs for delivery to end users, such as a flight crew, or overriding the determination by ARCA system. In some examples, ARCA system may provide outputs in the form of periodic reports to operations managers. In some examples, ARCA system may provide real-time outputs to operational end-users such as pilots, dispatchers, and/or air traffic controllers – See at least ¶57); 
46Attorney Docket No.: 00194-0203-01000identifying a subset of flight data applicable to the one or more airports and runways (Flight data including runway data – See at least ¶76); and 
applying the contextual Al model to the subset of the flight data (Generated data store of generated data available to be used to modify the Bayesian network model, i.e. AI model – See at least ¶37. ARCA system may thus combine decision factors to produce a real-time, context-specific risk assessment, i.e. applying contextual model, for an aircraft while it is in flight. The recentness of the data accessed and used by ARCA system may depend on the type of data – See at least ¶38)

The combination of Rinehart and Hale fail to explicitly disclose generating a set of results based on the statistical analysis of the subset of the flight data.
However, Sherry teaches:
generating a set of results based on the statistical analysis of the subset of the flight data (The statistical method assumes statistical distributions of data. Whether a data instance is anomalous depends on how well it fits the distribution. The classification method is based on supervised learning. In the training phase, the classes are separated with boundaries created from learning the labeled data – See at least ¶119. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Hale teaches processing aircraft flight information and flight plan information. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rinehart and Hale and include the feature of generating the set of results based on the statistical analysis of the subset of the flight data, as taught by Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 11, Rinehart discloses:
obtaining a new set of contextual data comprising at least one of a flight data export file upload and a set of real-time flight data obtained during flight, by the at least one processor (ARCA system may also apply machine learning to causal Bayesian networks to refine or modify the Bayesian networks and perform Bayesian updating based on additional data as it is received by ARCA system - See at least ¶43); and 
incorporating the new set of contextual data into the aggregate set of landing performance data, to generate an updated set of aggregate contextual data (ARCA system may feed occurrences (and non-occurrences) of a precursor directly back into Bayesian network model to train Bayesian network model – See at least ¶52).

The combination of Rinehart and Hale fail to explicitly disclose updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis.
However, Sherry teaches updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis (Models for predicting unstable approach events at locations prior to the stabilization altitude. The first step is to process and integrate historical flight tracks, weather conditions, navigation procedures, and aircraft parameters. From these processed and integrated data, aircraft state variables are calculated. Stabilized approach criteria are applied to identify unstable approaches from this integrated data set – See at least ¶71. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Hale teaches processing aircraft flight information and flight plan information. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rinehart and Hale and include the feature of updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 12, Rinehart discloses:
receiving user input identifying one or more airports and runways for performing a statistical analysis (ARCA system may provide outputs such as alarm outputs only to users who may review its determinations before either forwarding or approving the outputs for delivery to end users, such as a flight crew, or overriding the determination by ARCA system. In some examples, ARCA system may provide outputs in the form of periodic reports to operations managers. In some examples, ARCA system may provide real-time outputs to operational end-users such as pilots, dispatchers, and/or air traffic controllers – See at least ¶57); 
46Attorney Docket No.: 00194-0203-01000identifying a subset of a flight data applicable to the one or more airports and runways (Flight data including runway data – See at least ¶76).

The combination of Rinehart and Hale fail to explicitly disclose applying the contextual Al model to the subset of the flight data; and generating a set of results based on the statistical analysis of the subset of the flight data.
However, Sherry teaches:
applying the contextual Al model to the subset of the flight data (Models for predicting unstable approach events at locations prior to the stabilization altitude. The first step is to process and integrate historical flight tracks, weather conditions, navigation procedures, and aircraft parameters. From these processed and integrated data, aircraft state variables are calculated. Stabilized approach criteria are applied to identify unstable approaches from this integrated data set – See at least ¶71. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133); and 
generating a set of results based on the statistical analysis of the subset of the flight data (The statistical method assumes statistical distributions of data. Whether a data instance is anomalous depends on how well it fits the distribution. The classification method is based on supervised learning. In the training phase, the classes are separated with boundaries created from learning the labeled data – See at least ¶119. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Hale teaches processing aircraft flight information and flight plan information. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rinehart and Hale and include the feature of applying the contextual Al model to the subset of the flight data; and generating the set of results based on the statistical analysis of the subset of the flight data, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 14, the combination of Rinehart and Hale fails to explicitly disclose host a web application comprising a graphical user interface (GUI) and associated functionality for user interaction with the set of results comprising at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; provide access to the web application via the communication device and the data communication network; receive user input selections to the web application from a secondary computer system via the communication device; and in response to the user input selections, present the user-selected data via the GUI of the web application.
However, Sherry teaches host a web application comprising a graphical user interface (GUI) and associated functionality for user interaction with the set of results comprising at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; provide access to the web application via the communication device and the data communication network; receive user input selections to the web application from a secondary computer system via the communication device; and in response to the user input selections, present the user-selected data via the GUI of the web application (The models with trained parameters of target runways are uploaded to the avionics. With the real-time sensor data collected onboard, the nowcasting system calculates the probability of experiencing unstable approach events. If the nowcast result is positive (i.e. unstable), an indicator on the Primary Flight Display (PFD) is activated with the corresponding information of a potential unstable approach – See at least ¶58).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Hale teaches processing aircraft flight information and flight plan information. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rinehart and Hale and include the feature of host a web application comprising a graphical user interface (GUI) and associated functionality for user interaction with the set of results comprising at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; provide access to the web application via the communication device and the data communication network; receive user input selections to the web application from a secondary computer system via the communication device; and in response to the user input selections, present the user-selected data via the GUI of the web application, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).
Regarding claim 18, Rinehart discloses:
obtaining a new set of contextual data comprising at least one of a flight data export file upload and a set of real-time flight data obtained during flight, by the processor (ARCA system may also apply machine learning to causal Bayesian networks to refine or modify the Bayesian networks and perform Bayesian updating based on additional data as it is received by ARCA system - See at least ¶43); and 
incorporating the new set of contextual data into the aggregate set of landing performance data, to generate an updated set of aggregate contextual data (ARCA system may feed occurrences (and non-occurrences) of a precursor directly back into Bayesian network model to train Bayesian network model – See at least ¶52).

The combination of Rinehart and Hale fail to explicitly disclose updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis
However, Sherry teaches updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis (Models for predicting unstable approach events at locations prior to the stabilization altitude. The first step is to process and integrate historical flight tracks, weather conditions, navigation procedures, and aircraft parameters. From these processed and integrated data, aircraft state variables are calculated. Stabilized approach criteria are applied to identify unstable approaches from this integrated data set – See at least ¶71. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Hale teaches processing aircraft flight information and flight plan information. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rinehart and Hale and include the feature of updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662